Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
John Eric Hughes appeals the district court’s order denying relief on his motion for reduction of sentence filed under 18 U.S.C. § 3582(c) (2006). We have reviewed the record and find no reversible error. Accordingly, although we grant Hughes’ motion to file a supplemental informal brief, we deny Hughes’ motions to stay the appeal and to modify or correct the record and affirm for the reasons stated by the district court. United States v. Hughes, No. 3:00-cr-00004-JRS-2 (E.D.Va. Aug. 1, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.